     Case: 1:19-cv-06380 Document #: 36 Filed: 09/21/20 Page 1 of 10 PageID #:171




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


SEAN HENDERSON,                                 )
                                                )
        Plaintiff,                              )
                                                )      No. 19-cv-06380
v.                                              )
                                                )      Judge Thomas M. Durkin
CHICAGO POLICE OFFICER ALBERT RANGEL,           )
STAR NO. 5339; CHICAGO POLICE OFFICER           )
ADRIAN ROSILES, STAR NO. 19462;                 )
AND THE CITY OF CHICAGO,                        )
                                                )
        Defendants.                             )


                       MEMORANDUM OPINION AND ORDER

        Plaintiff Sean Henderson brings this action under 42 U.S.C. § 1983 and Illinois

law against the City of Chicago (“City”) and police officers Albert Rangel and Adrian

Rosiles for several alleged constitutional violations stemming from his 2017 arrest

and subsequent pretrial detention. Rangel, Rosiles, and the City (“Defendants”)

moved to dismiss Henderson’s complaint pursuant to Federal Rule of Civil Procedure

12(b)(6). R. 19. For the following reasons, Defendants’ motion is granted in part and

denied in part.

                                   Legal Standard

        A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of


                                            1
    Case: 1:19-cv-06380 Document #: 36 Filed: 09/21/20 Page 2 of 10 PageID #:172




the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                       Background1




1 The following allegations are drawn from Henderson’s complaint, as well as the body-worn
camera footage and police reports that Defendants attached to their motion to dismiss. The
parties dispute whether the footage and reports are incorporated into the complaint. Under
the incorporation-by-reference doctrine, a court may consider “documents attached to a
motion to dismiss . . . if they are referred to in the plaintiff’s complaint and are central to
his claim.” Brownmark Films, LLC v. Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012)
(alteration in original). The camera footage and police reports are referenced in the
complaint, and they are central to his claim because Henderson alleges that they show the
officers lacked probable cause. See R. 1 ¶ 13. Applying the doctrine here does not convert
Defendants’ motion to dismiss to one for summary judgment. See Hecker v. Deere & Co., 556
F.3d 575, 583 (7th Cir. 2009). Although the Seventh Circuit has not expressly extended the
doctrine to audio and visual content, it has expressed that doing so “makes eminently good
sense.” Brownmark Films, 682 F.3d at 691.


                                              2
    Case: 1:19-cv-06380 Document #: 36 Filed: 09/21/20 Page 3 of 10 PageID #:173




       On the night of March 10, 2017, Henderson alleges that he was driving a car

on the south side of Chicago when Officers Rangel and Rosiles pulled him over. R. 1

¶¶ 8–9. Officer Rangel approached the driver’s-side door, while Officer Rosiles

approached the passenger-side door. R. 19-1 (Exhibits A–B). Officer Rangel spoke to

Henderson through the rolled down driver’s-side window and asked why the

passenger was not wearing a seatbelt. Id. (Exhibit A). About a minute later, Officer

Rangel ordered Henderson out of the car but Henderson declined and rolled up the

car windows instead. Id. The officers then ordered Henderson to put his hands in the

air and open the driver’s-side door. Id. Henderson raised his hands in the air but did

not open the door. Id. A few minutes later, another member of law enforcement

arrived on the scene and asked Henderson to exit the car. Id. Henderson resisted at

first but eventually complied. Id.

       Henderson alleges that he did not possess a firearm when Officers Rangel and

Rosiles pulled him over nor did he know of one in the car. R. 1 ¶ 11. Officer Rangel

nevertheless found a firearm in the vehicle and arrested Henderson. R. 19-1 (Exhibit

A). Henderson was subsequently charged with the offenses of armed habitual

criminal (720 ILCS 5/2401.7(a)) and failure to wear a seatbelt (625 ILCS 5/12-603.1).

R. 1 ¶ 14; R. 19–4 at 12. Henderson remained in jail from the date of his arrest until




2Separate from the body-camera footage and police reports, Defendants also attached to their
motion to dismiss court records from the Clerk of the Circuit Court of Cook County that relate
to the charges filed against Henderson. “A court may take judicial notice of facts that are (1)
not subject to reasonable dispute and (2) either generally known within the territorial
jurisdiction or capable of accurate and ready determination through sources whose accuracy
cannot be questioned.” Ennenga v. Starns, 677 F.3d 766, 773–74 (7th Cir. 2012). Because the
facts contained in the Cook County court records meet both requirements, the Court takes

                                              3
    Case: 1:19-cv-06380 Document #: 36 Filed: 09/21/20 Page 4 of 10 PageID #:174




a jury acquitted him of the charges in October 2017. R. 1 ¶ 15. According to

Henderson, the officers falsified their police reports and testimony by stating that

they saw Henderson lean toward the left side of the vehicle and make a “furtive

gesture” in the direction of the floorboard. Id. ¶ 12. Henderson alleges that footage

from body-cameras worn by Officers Rangel and Rosiles contradict their account of

the incident. Id. ¶ 13.

       Henderson’s complaint contains five counts. Counts I through IV are brought

against Officers Rangel and Rosiles pursuant to 42 U.S.C. § 1983 for alleged

violations of the Fourth, Fifth, and Fourteenth Amendments. Id. ¶ 16–23.3 Count V

is brought against the City pursuant to Illinois law for indemnification of any

judgment arising from Officers Rangel and Rosiles’ actions. Id. ¶ 23–25.

                                       Discussion

       Section 1983 provides a civil cause of action to any citizen of the United States

against any person who, under color of state law, deprives the citizen of “any rights,

privileges, or immunities secured by the Constitution and laws” of the United States.

42 U.S.C. § 1983. To succeed on a § 1983 claim, a plaintiff must prove two elements:

(1) that he was deprived of a right secured by the Federal Constitution or laws of the




judicial notice of them. See Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir.1994)
(finding public court documents judicially noticeable).

3 Without articulating any specific tort, Henderson’s complaint alleges that Officers Rangel
and Rosiles violated his rights under the Fourth, Fifth, and Fourteenth Amendments. R. 1
¶ 16–23. In his opposition brief to Defendants’ Rule 12(b)(6) motion to dismiss, Henderson
clarifies that his rights were violated because he was wrongfully detained in pretrial
custody based on fabricated evidence. See R. 32-1 at 1. The Court therefore construes his
claim as one for wrongful pretrial detention.

                                             4
   Case: 1:19-cv-06380 Document #: 36 Filed: 09/21/20 Page 5 of 10 PageID #:175




United States; and (2) that he was subjected to this deprivation by a person acting

under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Section 1983 “is

not itself a source of substantive rights,” but merely provides “a method for

vindicating federal rights elsewhere conferred.” Baker v. McCollan, 443 U.S. 137, 144,

n.3 (1979). In addressing constitutional claims brought under § 1983, therefore,

“analysis begins by identifying the specific constitutional right allegedly infringed.”

Graham v. Connor, 490 U.S. 386, 394 (1989); Baker, 443 U.S. at 140 (the “first

inquiry” is “to isolate the precise constitutional violation with which [the defendant]

is charged”).

A. Wrongful Pretrial Detention Claim

      1. Fifth and Fourteenth Amendments (Counts I and II)

      Turning    to   Henderson’s    complaint—and      more    precisely,   to   which

constitutional provision governs Henderson’s wrongful pretrial detention claim—

Counts I and II allege that the police officers violated Henderson’s constitutional

rights under the Due Process Clause of the Fifth and Fourteenth Amendments. R. 1

¶ 16–19. The Fifth Amendment’s Due Process Clause sets forth citizens’ rights

against the federal government. See Dusenbery v. United States, 534 U.S. 161, 167

(2002). Officers Rangel and Rosiles argue that they are not federal actors, so the

counts brought against them under the Fifth Amendment must be dismissed. R. 19

at 6. According to Henderson’s own complaint, Officers Rangel and Rosiles work for

the City (R. 1 ¶¶ 5–6), and there are no allegations that their actions were taken

under the color of federal law. Because Officers Rangel and Rosiles are state actors,



                                          5
   Case: 1:19-cv-06380 Document #: 36 Filed: 09/21/20 Page 6 of 10 PageID #:176




the wrongful pretrial detention claim brought against them under the Due Process

Clause of the Fifth Amendment is dismissed. See Malone v. City of Chicago, No. 13 C

3900, 2016 WL 1169510, at *3 (N.D. Ill. Mar. 25, 2016) (dismissing § 1983 claim

brought under the Due Process Clause of the Fifth Amendment because defendants

were state actors); Panfil v. City of Chicago, No. 00 C 8011, 2001 WL 618975, at *1

(N.D. Ill. May 25, 2001), aff'd, 45 F. App’x 528 (7th Cir. 2002) (same).

      Officers Rangel and Rosiles argue that Counts I and II fare no better under the

Fourteenth Amendment’s Due Process Clause. They argue that Henderson

challenges the fabrication of evidence that led to his pretrial detention, not any

deprivation of liberty stemming from a conviction after trial, and as such,

Henderson’s claim of wrongful pretrial detention is governed exclusively by the

Fourth Amendment. See R. 19 at 6–7; R. 34 at 3–4.

      The officers are correct. Before Manuel v. City of Joliet, 137 S.Ct. 911 (2017)

(Manuel I), and Manuel v. City of Joliet, 903 F.3d 667 (7th Cir. 2018) (Manuel II), the

Seventh Circuit suggested that wrongful pretrial detention can be a deprivation of

liberty cognizable under the Due Process Clause. But following Manuel I and Manuel

II, the Seventh Circuit has made clear that “the Fourth Amendment, not the Due

Process Clause, is the source of the right in a § 1983 claim for unlawful pretrial

detention.” Lewis v. City of Chicago, 914 F.3d 472, 479 (7th Cir. 2019); see also id. at

478 (“It’s now clear that a § 1983 claim for unlawful pretrial detention rests

exclusively on the Fourth Amendment.”) (emphasis in original). Applying Lewis,

courts in this Circuit have dismissed wrongful pretrial detention claims brought



                                           6
   Case: 1:19-cv-06380 Document #: 36 Filed: 09/21/20 Page 7 of 10 PageID #:177




under the Fourteenth Amendment’s Due Process Clause by defendants who, like

Henderson, were acquitted at trial and did not allege any post-trial deprivation of

liberty. See, e.g., Young v. City of Chicago, 425 F. Supp. 3d 1026, 1033–34 (N.D. Ill.

2019); Moorer v. Platt, No. 18 CV 3796, 2020 WL 814924, at *2 (N.D. Ill. Feb. 19,

2020); Hallom v. City of Chicago, No. 1:18 C 4856, 2019 WL 1762912, at *2 (N.D. Ill.

Apr. 22, 2019).

      Henderson acknowledges Lewis but argues that it is undermined by the

Supreme Court’s decision in McDonough v. Smith, 139 S. Ct. 2149 (2019). In

McDonough, the Court considered when a claim for fabrication of evidence accrued.

139 S. Ct. at 2154–55. The Court “assume[d] without deciding” that the Second

Circuit’s framing of the claim as implicating the Due Process Clause was appropriate.

Id. at 2155. The Court’s assumption seems to create some friction with the Seventh

Circuit’s view that a wrongful pretrial detention claim can be only be brought under

the Fourth Amendment. But this Court cannot disregard the Seventh Circuit’s

pronouncement in Lewis based on the Court’s “assumption—rather than holding—

that such a claim is viable.” Mayo v. LaSalle Cty., No. 18 CV 01342, 2019 WL 3202809,

at *3 n.3 (N.D. Ill. July 15, 2019).

      Because Counts I and II are brought under the Due Process Clause of the Fifth

and Fourteenth Amendments, and because neither govern Henderson’s wrongful

pretrial detention claim, both counts are dismissed against Officers Rangel and

Rosiles with prejudice.




                                          7
   Case: 1:19-cv-06380 Document #: 36 Filed: 09/21/20 Page 8 of 10 PageID #:178




      2. Fourth Amendment (Counts III and IV)

      Counts III and IV of the complaint allege that Officers Rangel and Rosiles

violated Henderson’s rights under the Fourth Amendment. R. 1 ¶¶ 20–23. The Fourth

Amendment prohibits unreasonable searches and seizures and is effective against

the states through the Fourteenth Amendment. U.S. Const. Amd. IV, XIV. A seizure,

including pretrial detention, is reasonable only if based on probable cause to believe

the detainee committed a crime. Manuel, 137 S. Ct. at 919–20. “[P]robable cause is a

common-sense inquiry requiring only a probability of criminal activity[.]” Whitlock v.

Brown, 596 F.3d 406, 411 (7th Cir. 2010) (citations omitted). “Probable cause is

assessed objectively” based on the information known to officers and the conclusions

that might reasonably be drawn from that information. Holmes v. Vill. of Hoffman

Estates, 511 F.3d 673, 679 (7th Cir. 2007).

      Though Henderson’s complaint is thin on details, it states a plausible claim for

wrongful pretrial detention under the Fourth Amendment. Henderson alleges that

Officers Rangel and Rosiles lacked probable cause because he was neither in

possession of a firearm nor did he have knowledge that a firearm was in the car. R. 1

¶ 11. Henderson further alleges that the officers fabricated their police reports and

testimony by stating that they saw Henderson lean toward the left side of the vehicle

and make a “furtive gesture” in the direction of the floorboard. Id. ¶ 12. Henderson

says that the officers’ account of the incident is contradicted by footage from their

own body-worn cameras (Id. ¶ 13), and that as a result of their conduct, he was held

in custody for five months until a jury acquitted him (Id. ¶ 15). Accepting these



                                          8
   Case: 1:19-cv-06380 Document #: 36 Filed: 09/21/20 Page 9 of 10 PageID #:179




allegations as true—as the law requires at this stage in the proceedings—the Court

concludes that Henderson has sufficiently pled a wrongful pretrial detention claim

under the Fourth Amendment.

       Defendants’ arguments to the contrary rely almost exclusively on evidence and

case law more properly considered on a motion for summary judgment. For example,

Defendants repeatedly insist that the body-worn camera footage demonstrates that

the officers had probable cause. See, e.g., R. 19 at 11 (“Based upon the historical facts

captured on the video, a reasonable police officer could conclude that plaintiff

unlawfully possessed the handgun in violation of Illinois’s armed habitual criminal

statute.”). Henderson contends otherwise, arguing that “the substance of the videos

and their relationship to probable cause is contestable.” R. 32-1 at 7. At this stage in

the proceedings, the Court will not make a determination regarding probable cause

because doing so inherently involves findings of fact not permitted on a motion to

dismiss. See Karney v. City of Naperville, No. 15 C 4608, 2016 WL 6082354, at *5

(N.D. Ill. Oct. 18, 2016).

       Defendants’ reliance on Young v. City of Chicago is misplaced for similar

reasons. The defendants in Young moved for summary judgment, which allowed the

court to determine whether the evidence showed that there were “facts from which a

jury could reasonably find the absence of probable case.” 425 F. Supp. 3d at 1034. By

comparison, the Court in this case may not reach such a determination on a motion

to dismiss; instead, the Court is asked to decide whether the complaint “states a claim




                                           9
  Case: 1:19-cv-06380 Document #: 36 Filed: 09/21/20 Page 10 of 10 PageID #:180




to relief that is plausible on its face.” Twombly, 550 U.S. at 570. Finding that it does,

the Court denies Defendants’ motion to dismiss Counts III and IV.

B. Indemnification Claim (Count V)

      Count V asserts a claim for indemnification against the City of Chicago under

745 ILCS 10/9–102, which provides that a local public entity “is directed to pay any

tort judgment or settlement for compensatory damages (and may pay any associated

attorney’s fees and costs) for which it or an employee while acting within the scope of

his employment is liable.” Defendants moved to dismiss Count V on the grounds that

once the Court dismissed Counts I-IV, there would be nothing left to indemnify. R. 19

at 13–14. But because Henderson has stated a plausible claim against Officers Rangel

and Rosiles for wrongful pretrial detention under the Fourth Amendment, the City’s

motion to dismiss is denied with respect to Count V.

                                     Conclusion

      For the reasons stated above, Defendants’ motion to dismiss, R. 19, is granted

as to Counts I and II but denied as to Counts III-V.

                                                       ENTERED:



                                                       ______________________________
                                                       Honorable Thomas M. Durkin
                                                       United States District Judge
Dated: September 21, 2020




                                           10
